Case: 15-15315   Date Filed: 01/30/2017   Page: 1 of 2




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-15315
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 9:12-cv-80896-DPG



CORCEL CORPORATION, INC.,

                                                         Plaintiff-Appellant,

                                 versus

FERGUSON ENTERPRISES, INC.,
A Virginia Corporation,
LINE-TEC, INC.,
A Florida Corporation,
AKA SERVICES, INC.,
A Florida Corporation,

                                                      Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (January 30, 2017)
              Case: 15-15315     Date Filed: 01/30/2017    Page: 2 of 2


Before TJOFLAT, HULL and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      After review and careful consideration of the parties’ briefs and the record,

we affirm the district court’s order granting Defendants-Appellees’ motions for

summary judgment, which concluded that the statute of limitations barred Plaintiff-

Appellant’s civil Racketeer Influence and Corrupt Organizations Act claims, 18

U.S.C. §§ 1961-1968. The parties are already familiar with the facts and

procedural history, and we affirm for the reasons outlined in the district court’s

thorough and well-reasoned order dated March 8, 2016.

      AFFIRMED.




                                          2